Exhibit 10.1

 

 

PROXY AGREEMENT

WITH RESPECT TO CAPITAL STOCK

OF

API DEFENSE USA, INC.

 

 



--------------------------------------------------------------------------------

PROXY AGREEMENT

WITH RESPECT TO CAPITAL STOCK

OF

API DEFENSE USA, INC.

Table of Contents

 

Topic

   Page

RECITALS

   3

ORGANIZATION

   5

Article I – Establishment of Proxy Agreement

   5

Article II – Appointment of Proxy Holders

   5

Article III – Acknowledgment of Obligations

   7

Article IV – Indemnification and Compensation of Proxy Holders

   8

Article V – Restrictions Binding on Subsidiaries of the Corporation

   9

OPERATIONS

   9

Article VI – Actions by the Proxy Holders

   9

Article VII – Voting Discretion

   10

Article VIII – Government Security Committee

   12

Article IX – Annual Review and Certification

   14

Article X – Duty to Report Violations of this Agreement

   16

CONTACTS AND VISITS

   16

Article XI – Regulated Meetings, Visits and Communications

   16

Article XII – DoD Remedies

   17

ADMINISTRATION

   18

Article XIII – Grant of Proxy, Restrictive Legend and Sale of Stock

   18

Article XIV – Dividends

   19

Article XV – Notices

   19

Article XVI – Inconsistencies with Other Documents

   20

Article XVII – Governing Law and Construction

   20

Article XVIII – Termination, Amendment and Interpretations of the Agreement

   20

Article XIX – Actions Upon Termination of this Agreement

   21

Article XX – Place of Filing

   22

Article XXI – Integration

   22

EXECUTION

   22

 

2



--------------------------------------------------------------------------------

PROXY AGREEMENT

WITH RESPECT TO CAPITAL STOCK

OF

API DEFENSE USA, INC.

345 Pomroys Drive

Windber, PA 15963

This Proxy Agreement (“Agreement”) is made this     day of             , 2010,
by and among API Defense USA, Inc., a Delaware corporation (“Corporation”); API
Technologies Corp., a Delaware corporation (“Shareholder”); Messrs. Phillip
DeZwirek and Jason DeZwirek (“Ultimate Shareholders”); Robert T. Conway, Jr.,
Kenneth L. Fisher, and Richard D. Hearney, and their successors appointed as
provided in this Agreement (each individually a “Proxy Holder” and collectively
the “Proxy Holders”); and the United States Department of Defense (“DoD”); all
of the above collectively the “Parties.”

RECITALS

WHEREAS, the Corporation is duly organized and existing under the laws of the
State of Delaware and has an authorized capital of 1,000 shares, all of which
are common voting shares with par value $0.001 per share, and 100 shares issued
and outstanding with no par value; and

WHEREAS, the Ultimate Shareholders, directly or indirectly, own or control 19.19
percent of the outstanding voting shares of the Shareholder; and

WHEREAS, the Shareholder owns all the outstanding voting shares of the
Corporation; and

WHEREAS, the Corporation and its subsidiaries perform * * * for various User
Agencies of the United States (“U.S.”) Government,1 including, without
limitation, the DoD; and

WHEREAS, the offices and plants of the Corporation and certain of its
subsidiaries require facility security clearances2 issued under the National
Industrial Security Program (“NISP”) to conduct its business and the NISP
requires that a corporation maintaining a facility security clearance be
effectively insulated from foreign ownership, control or influence (“FOCI”); and

 

1

The Office of the Secretary of Defense (including all boards, councils, staffs,
and commands), DoD agencies, and the Departments of Army, Navy, and Air Force
(including all of their activities), Department of Commerce, General Services
Administration, Department of State, Small Business Administration, National
Science Foundation, Department of the Treasury, Department of Transportation,
Department of the Interior, Department of Agriculture, Department of Labor,
Environmental Protection Agency, Department of Justice, Federal Reserve System,
Government Accountability Office, United States Trade Representative, United
States International Trade Commission, United States Agency for International
Development, National Aeronautics and Space Administration, Nuclear Regulatory
Commission, Department of Education, Department of Health and Human Services,
Department of Homeland Security and Federal Communications Commission (the “User
Agencies”).

2

“Facility security clearance” means an administrative determination that a
facility is eligible for access to classified information of a certain category.

 

3



--------------------------------------------------------------------------------

WHEREAS, the Under Secretary of Defense for Intelligence (“USD (I)”) has
determined that the provisions of this Agreement are necessary to enable the
United States to protect itself against the unauthorized disclosure of
information relating to the National Security; and

WHEREAS, the DoD will not grant or continue the facility clearances of the
Corporation or its subsidiaries without, at a minimum and without limitation,
the Parties’ execution and compliance with the provisions of this Agreement, the
purpose of which is to reasonably and effectively deny the Affiliates, as
defined below, from unauthorized access to classified information3 and
controlled unclassified information4 and influence over the Corporation’s
business or management in a manner that could result in the compromise of
classified information or could adversely affect the performance of classified
contracts. As used herein, the term “Affiliates” means: (i) the Shareholder;
(ii) the Ultimate Shareholders; and (iii) except for the Corporation itself and
its subsidiaries, each entity that, whether directly or indirectly, controls, is
controlled, or is under common control with the Shareholder or the Ultimate
Shareholders, which shall include without limitation, Icarus Investment
Corporation, a Delaware corporation, Icarus Investment Corporation, a
corporation organized and existing under the laws of Canada, and New Dimension
Resources Ltd., a company organized and existing under the laws of Canada; and

WHEREAS, a schedule listing each Affiliate is attached hereto as Attachment A;
and

WHEREAS, certain investors have sufficient holdings in the Shareholder to
require them to file Forms 13D and 13G with the U.S. Securities & Exchange
Commission (“SEC”), and a schedule listing each such Investor is attached hereto
as Attachment B; and

WHEREAS, the Defense Security Service (“DSS”) has oversight responsibilities of
the NISP on behalf of the DoD; and the NISP requires that a corporation
maintaining such a facility clearance be effectively insulated from FOCI, this
Agreement is entered into between the Parties in order to negate such FOCI, and
to be submitted to DSS for approval as required by applicable DoD regulation and
policy; and

WHEREAS, in order to comply fully with the National Industrial Security Program
Operating Manual (“NISPOM”), DoD 5220.22-M, the parties hereto have agreed that
the control of the voting shares (“Shares”) of the Corporation should be vested
in citizens of the United States.

 

3

“Classified information” is any information that has been determined pursuant to
Executive Order 12356 or any predecessor order to require protection against
unauthorized disclosure and is so designated. The classifications TOP SECRET,
SECRET and CONFIDENTIAL are used to designate such information.

4

“Controlled unclassified information” is unclassified information, the export of
which is controlled by the International Traffic in Arms Regulation (“ITAR”)
and/or the Export Administration Regulation (“EAR”). The export of technical
data which is inherently military in nature is controlled by the ITAR. The
export of technical data which has both military and commercial uses is
controlled by the EAR.

 

4



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and of the mutual undertakings
of the Parties hereinafter set forth, a Proxy Agreement in respect of the shares
of the Corporation is hereby created and established, subject to the following
terms and conditions, to each of which the Parties expressly assent and agree:

ORGANIZATION

Article I - Establishment of Proxy Agreement

1.01. Independence of Corporation. The establishment of this Agreement shall
involve the selection of no less than three Proxy Holders with the
qualifications set forth below in Section 2.01. Pursuant to Article XIII below,
the Shareholder shall grant proxies to the Proxy Holders in accordance with this
Agreement. DoD shall determine whether all of the requirements set forth in this
Agreement have been satisfied, including the necessary independence, separation
of operation, and lack of interdependence between the Affiliates on the one
hand, and the Corporation and/or its subsidiaries on the other hand, and the
financial self-reliance and business viability of the Corporation. * * *

1.02. * * *

Article II - Appointment of Proxy Holders

2.01. Initial Proxy Holder nominees will be chosen by the Shareholder. The
initial and successor Proxy Holders shall: (i) be resident citizens of the
United States; (ii) have had no prior contractual, financial, or employment
relationships with the Affiliates or the Corporation; (iii) certify their
willingness to accept their security responsibilities; and (iv) be eligible for
the requisite personnel security clearance.5 The appointment of initial and
successor Proxy Holders shall not become effective until approved by DSS.

2.02. The Shareholder may not remove a Proxy Holder except for acts of gross
negligence or willful misconduct while in office or as authorized by
Section 2.03 below. The Shareholder may remove a Proxy Holder for such acts by
an instrument signed by or on behalf of the Shareholder and filed with the
Corporation at its principal office in Windber, Pennsylvania. The Shareholder
must notify DSS pursuant to Section 15.01 below at least twenty (20) days prior
to filing such instrument. Such an instrument of removal shall not be effective
until a successor Proxy Holder who is qualified to serve hereunder has accepted
appointment. However, if such removal would result in only one remaining Proxy
Holder, then such an instrument of removal shall not be effective until a
successor Proxy Holder who is qualified to serve hereunder has accepted
appointment.

2.03. With the approval of DSS, the Shareholder may also remove a Proxy Holder
for acts in violation of this Agreement, including the inability to protect the
legitimate economic interests of the Shareholder pursuant to Section 6.05 below.
The Shareholder must petition DSS for permission to remove a Proxy Holder for
acts in violation of this Agreement. However, DSS has the right to determine, in
its sole discretion, whether to grant such petition.

2.04. A Proxy Holder may at any time resign by submitting to the Corporation at
its principal office in Windber, Pennsylvania, a resignation in writing, with
notice to the Shareholder and DSS pursuant to Section 15.01 below. Such
resignation shall be effective on the date of resignation stated by the Proxy
Holder. No formal acceptance of resignation by the Corporation is necessary to
make the resignation effective. Upon resignation, a Proxy Holder’s obligations
and responsibilities under this Agreement are completed.

 

5 The requisite personnel security clearance is an administrative determination
that an individual is eligible for access to classified information of a certain
category.

 

5



--------------------------------------------------------------------------------

2.05. Nomination and appointment of successor Proxy Holders shall be
accomplished as follows:

a. In the event of the death, resignation, removal or inability to act of any
Proxy Holder, the Corporation shall give prompt written notice to DSS and the
Shareholder. The remaining Proxy Holders shall nominate a successor Proxy Holder
using their best efforts6 and diligence, and shall notify the Shareholder and
DSS of the nominee. In the event that a nominee is vetoed by the Shareholder
pursuant to Section 2.05.b below, the remaining Proxy Holders shall use their
best efforts and diligence to nominate an alternate successor Proxy Holder.

b. The Shareholder shall not have the right to nominate or suggest any person
for the position of a successor Proxy Holder. The Shareholder shall have the
right to veto without cause a nominee for the position of successor Proxy
Holder. Absent a veto by the Shareholder of a nominee, and upon approval by DSS,
the nominee may be appointed by the remaining Proxy Holders. The Shareholder
shall notify the remaining Proxy Holders and DSS of acceptance or veto within
twenty (20) days of receipt of the nomination of a successor Proxy Holder.
Failure by the Shareholder to notify the Proxy Holders within twenty (20) days
of notification of nomination shall be deemed to constitute acceptance.

c. If the Shareholder vetoes three successive nominees proposed by the remaining
Proxy Holders, the third nominee, upon approval by DSS, shall be accepted absent
an appeal submitted by the Shareholder to DSS for reasonable cause.

d. Any nomination and appointment of a successor Proxy Holder shall be made by
an instrument in writing signed by the remaining Proxy Holders. Counterparts of
such instrument shall be delivered to the Corporation, DSS and the Shareholder
as provided in Section 15.01 below.

2.06. Acceptance of appointment for all initial or successor Proxy Holders as
provided above may only be accomplished by their agreement to be bound by the
terms of this Agreement, as evidenced by their signature on the counterpart of
this Agreement on file at the Corporation’s principal office in Windber,
Pennsylvania, with copies to the incumbent Proxy Holders, the Shareholder and
DSS. Upon acceptance of appointment by the nominee and approval by DSS, the
initial or successor Proxy Holders shall be vested with all the rights, powers,
authority and immunities herein conferred upon the Proxy Holders by this
Agreement.

 

6

For purposes of this Agreement, the term “best efforts” signifies performance of
duties reasonably and in good faith, in the manner believed to be in the best
interests of the Corporation but consistent with the national security concerns
of the United States, and with such care, including reasonable inquiry, as an
ordinarily prudent person in a like position would use under similar
circumstances.

 

6



--------------------------------------------------------------------------------

2.07. Upon the death, resignation, removal or disability of a Proxy Holder, the
remaining Proxy Holders may exercise all of the rights, powers and privileges of
the Proxy Holders as set forth in this Agreement until a successor accepts
appointment. If no Proxy Holders remain, the Chairman or Acting Chairman of the
Board of Directors of the Corporation shall, upon written notice to DSS, be
automatically vested with all rights, powers, authorities and immunities of the
Proxy Holders for an interim period not to exceed thirty (30) days, except that
the Shareholder shall, under such circumstances, have the right to appoint two
new Proxy Holders pursuant to Section 2.01 above. The two new Proxy Holders
shall nominate the third Proxy Holder pursuant to Section 2.05 above.

Article III - Acknowledgment of Obligations

3.01. All Proxy Holders shall become Directors of the Corporation. The Proxy
Holders may appoint or remove other Directors in their sole discretion. The
Board of Directors of the Corporation shall elect a Chairman, who may be one of
the Proxy Holders.

3.02. The terms of compensation including any and all benefits for the Proxy
Holders shall be negotiated between the Proxy Holders and the Shareholder, and
shall be paid by the Corporation. Said terms, which may include provisions
agreed upon in advance * * *, shall not be changed during the Proxy Holders’
tenure as Proxy Holders, and shall be provided to DSS.

3.03. The Proxy Holders agree to perform the duties set forth in, and be bound
by, all provisions of this Agreement. The Proxy Holders shall exercise the
powers bestowed upon them by, and perform the duties set forth in, this
Agreement according to their best efforts.

3.04. Each Proxy Holder agrees as follows:

a. that, in order to be qualified under this Agreement, he must have had no
prior or existing contractual, financial or employment relationships with either
the Corporation or the Affiliates prior to his appointment;

b. that, in order to maintain his qualification as a Proxy Holder, he shall not
establish any relationship of any kind with the Shareholder, the Affiliates or
the Corporation except as may be required or permitted by this Agreement; and

c. that, in order to be processed for and remain eligible for a U.S. Government
personnel security clearance, he must reside in the United States during his
term of service as a Proxy Holder under this Agreement.

3.05. In recognition of their obligations under this Agreement, the Proxy
Holders individually and collectively acknowledge and agree as follows:

a. that the Shares are being placed under proxy in accordance with this
Agreement as a security measure designed to insulate the Corporation from any
foreign control or influence that may arise from the Shareholder’s ownership of
the Shares;

b. that the U.S. Government is placing its reliance upon them as U.S. citizens
to exercise independently all the prerogatives of ownership of the Corporation;

 

7



--------------------------------------------------------------------------------

c. that, one year from the effective date of this Agreement and annually
thereafter, they shall ensure that a report is submitted to DSS in accordance
with Section 9.02 below;

d. that, upon the acceptance of his appointment, each Proxy Holder shall be
briefed by a representative of DSS on his responsibilities under the NISPOM and
this Agreement;

e. that, one year from the effective date of this Agreement and annually
thereafter, they shall meet with representatives of DSS in accordance with
Section 9.01 below;

f. that, upon the acceptance of his appointment and annually thereafter, each
Proxy Holder shall execute for delivery to DSS a certificate affirming his
agreement to be bound by, and the acceptance of, his responsibilities under this
Agreement;

g. that they shall not accept direction from the Shareholder on any matter
before them or the Board of Directors of the Corporation, and they shall not
permit the Shareholder to exercise any control or influence over the business or
management of the Corporation except as provided in this Agreement;

h. that they shall ensure that the management appointed by them fully
understands their responsibility to exercise all the prerogatives of management
with complete independence from any foreign influence or control;

i. that they shall ensure that each principal officer of the Corporation is
furnished with a policy statement on FOCI stating that management has complete
independence from the Shareholder, management and the principal officers are
barred from taking any action that would countermand this Agreement, and that
any suspected violation of this Agreement shall be reported immediately to the
Chairman of the Government Security Committee (see Article VIII below); and

j. that they shall ensure that records, journals and minutes of meetings and
copies of all communications sent or received by them in the execution of their
duties as Proxy Holders are properly maintained. Such data and copies of all
information furnished to the Shareholder by the Corporation or the Proxy Holders
shall be made available upon request for review by DSS at the offices of the
Proxy Holders or the Corporation.

3.06. The Proxy Holders shall appoint an independent financial auditor to
conduct an annual audit of the Corporation’s books and records. * * * The Proxy
Holders shall advise DSS and the Shareholder of their action. Upon completion of
the audit and review by the Proxy Holders, and subject to the removal of any
information not releasable under this Agreement, the audit report shall be
forwarded to the Shareholder.

Article IV - Indemnification and Compensation of Proxy Holders

4.01. In voting the Shares and in their capacity as Directors of the
Corporation, the Proxy Holders shall vote and act on all matters in accordance
with their best efforts.

 

8



--------------------------------------------------------------------------------

4.02. The Corporation and the Shareholder jointly and severally shall indemnify
and hold each Proxy Holder harmless from any and all claims arising from or in
any way connected to his performance as a Proxy Holder, which includes services
as a Director of the Corporation, under this Agreement except for his own
individual gross negligence or willful misconduct. The Corporation and the
Shareholder shall advance fees and costs incurred by any Proxy Holder in
connection with the defense of any such claim to the maximum extent permitted by
Delaware law.

4.03. The compensation of the Proxy Holders, as well as any reasonable and
necessary travel or other expense paid or incurred by the Proxy Holders in the
administration of their duties under this Agreement, shall be borne and promptly
paid by the Corporation upon submission of reasonably detailed documentation to
the Corporation by or on behalf of the Proxy Holders.

Article V - Restrictions Binding on Subsidiaries of the Corporation

5.01. The Parties agree that the provisions of this Agreement shall apply to,
and shall be made binding upon, all present and future subsidiaries and business
lines or divisions of the Corporation. The Corporation hereby agrees to
undertake any and all measures, and to provide such authorizations, as may be
necessary to effectuate this requirement. The sale of, or termination of the
Corporation’s control over, any such subsidiary shall terminate the
applicability of this Agreement to it.

5.02. If the Corporation proposes to form a subsidiary, or to acquire ownership
or control of another company, it shall give notice of such proposed action to
DSS and shall advise DSS immediately upon consummation of such formation or
acquisition. * * *

OPERATIONS

Article VI - Actions by the Proxy Holders

6.01. The Proxy Holders shall adopt written standard operating procedures
(“Operating Procedures”) which shall be followed by the Proxy Holders in
discharging their responsibilities under this Agreement. The Operating
Procedures shall be maintained by the Proxy Holders for review by DSS. The
Shareholder may review the Operating Procedures only with the advance written
approval of DSS. Shareholder appeals of any provision of the Operating
Procedures shall be forwarded to DSS. DSS reserves the right to determine, in
its sole discretion, whether such appeal should be favorably considered.

6.02. The Proxy Holders shall hold regularly scheduled meetings. These official
meetings may be held at such time and at such place within the United States as
shall be decided, from time to time, by a majority of the Proxy Holders. At
least four (4) meetings shall be held each year. Minutes of such meetings shall
be prepared and retained by the Proxy Holders for review by DSS.

6.03. For the purpose of conducting the Corporation’s business, a majority of
the Proxy Holders shall be required to be present, either in person or by
written proxy, at an official meeting. Each Proxy Holder who is present either
in person or by written proxy, shall have the right to cast one vote on each
question. In lieu of a meeting, action may also be taken on the business of the
Corporation by a writing signed by all the Proxy Holders. Each Proxy Holder
agrees to attend, except for good cause shown, not less than fifty percent
(50%) of all official meetings held in one year’s time at which his attendance
is formally requested pursuant to the Operating Procedures.

 

9



--------------------------------------------------------------------------------

6.04. No proxy to vote the Shares may be given to, or voted by, any person other
than one of the Proxy Holders.

6.05. Subject at all times to the responsibility to ensure compliance by the
Corporation with NISPOM’s requirements and this Agreement, the Proxy Holders
shall act in good faith as reasonably prudent persons to protect the legitimate
economic interests of the Shareholder in the Corporation as an ongoing business
concern.

Article VII - Voting Discretion

7.01. Except as otherwise provided in this Agreement, the Proxy Holders shall
possess and shall be entitled to exercise in their sole and absolute discretion,
with respect to any and all of the Shares at any time covered by this Agreement,
the right to vote the same or to consent to any and every act of the Corporation
in the same manner and to the same extent as if they were the absolute owners of
such Shares in their own right. All decisions and actions by the Proxy Holders
pursuant to this Agreement shall be based on their independent judgment and
shall be free from any control or influence from the Shareholder in any manner
whatsoever except as specifically permitted in this Agreement. Any communication
of any nature and by any means from the Shareholder that is deemed by the Proxy
Holders to be an attempt to assert any influence or control precluded by this
Agreement shall be reported immediately by the Proxy Holders to DSS.

7.02. In addition to the general authorities conferred by Section 7.01 above,
the Proxy Holders are specifically authorized in the exercise of their sole and
absolute discretion with respect to any and all of the Shares to vote for or
consent to:

a. the election of Directors of the Corporation;

b. any changes or amendments to the Articles of Incorporation or Bylaws of the
Corporation7 other than those necessary pursuant to Section 7.04 below, and
except as described in Section 7.03 below;

c. the sale, transfer or disposal of the property or assets of the Corporation,
except as prohibited in Section 7.03 below;

d. the pledging, mortgaging or encumbering of any assets of the Corporation,
which any shareholder might otherwise lawfully exercise, except as described in
Section 7.03 below;

e. except as prohibited in Section 7.03 below, * * *;

 

7

The Bylaws and Articles of Incorporation of the Corporation shall be reviewed by
DSS at the time of establishment of this Agreement and at least annually
thereafter.

 

10



--------------------------------------------------------------------------------

f. * * *;g. * * *;

h. the appointment or dismissal of officers and senior managers, provided that:
(i) the Shareholder reserves the authority to require that the Proxy Holders
remove the CEO of the Corporation, and the Proxy Holders shall so remove the CEO
of the Corporation, in the event that: (a) the CEO is the subject of a criminal
conviction; or (b) the CEO is determined by the Proxy Holders to have materially
violated the Corporation’s Code of Ethics; * * *; and (ii) under no other
circumstances may the Shareholder require the Proxy Holders remove the CEO of
the Corporation, but if the Corporation and its subsidiaries fail to meet the
targets; * * *, the Shareholder may request that the Proxy Holders remove the
CEO of the Corporation, and the Proxy Holders shall do so if: (a) in the
exercise of their business judgment such removal is warranted; and (b) the Proxy
Holders provide the Shareholder with a rationale for their decision* * *;

i. the appointment or dismissal of employees with access to classified
information or sensitive technology or data; and

j. any action with respect to the foregoing, or any other matter affecting the
Corporation, and not specifically described in Section 7.03 below, which any
shareholder might otherwise lawfully exercise.

7.03. The Proxy Holders are not authorized to take any of the following actions
without the express written approval of the Shareholder:

a. sell or dispose of, in any manner, the capital assets (tangible or
intangible) or business of the Corporation;

b. pledge, mortgage or encumber the assets of the Corporation for purposes other
than obtaining working capital;

c. any reorganization, merger or dissolution of the Corporation;

d. acquire the stock or assets of another business or entity;

e. close, relocate, or alter the material operations or production facilities of
the Corporation;

f. issue equity or debt, or instruments convertible or exchangeable into equity
or debt;

g. alter the terms of existing equity or debt (excluding working capital loans);

h. file or make any petition under the U.S. bankruptcy laws or any similar law
or statute of any state or any foreign country;

i. * * *;j. * * *;k. * * *; or

 

11



--------------------------------------------------------------------------------

l. amend the Articles of Incorporation or Bylaws of the Corporation with respect
to the matters described in Sections 7.03.a through 7.03.k above.

* * *

7.04. The Proxy Holders agree that they shall, upon written request by the
Shareholder, take such action or actions as are necessary to recommend,
authorize or approve the actions specified in Section 7.03 above. The Proxy
Holders shall consult with the Shareholder concerning such action so that the
Shareholder may have sufficient information to ensure that all such actions will
be taken in accordance with applicable United States laws and regulations. Any
action by the Proxy Holders with respect to the matters specified in
Section 7.03 that is taken without the approval of the Shareholder shall be void
and without effect.

Article VIII - Government Security Committee

8.01. There shall be established a permanent committee of the Corporation’s
Board of Directors, to be known as the Government Security Committee (“GSC”),
consisting of all Proxy Holders/Directors and those officers of the Corporation
who are also Directors and who hold personnel security clearances at the level
of the Corporation’s facility security clearance. The members of the GSC shall
exercise their best efforts to ensure that the Corporation maintains policies
and procedures to safeguard classified information in the possession of the
Corporation and its subsidiaries, and to ensure that the Corporation, including
its subsidiaries, complies with this Agreement, the ITAR, the EAR, and the
NISPOM.

8.02. The members of the GSC shall exercise their best efforts to ensure the
implementation, within the Corporation and its subsidiaries, of all procedures,
organizational matters and other aspects pertaining to the security and
safeguarding of classified and controlled unclassified information called for by
this Agreement, including the exercise of appropriate oversight and monitoring
of the operations of the Corporation, and its subsidiaries, to ensure that the
protective measures contained in this Agreement are effectively maintained and
implemented throughout its duration.

8.03. The GSC shall designate one of the Proxy Holders to serve as Chairman of
the GSC.

8.04. The Chairman of the GSC shall designate a member of the GSC to be
Secretary of the GSC. The Secretary’s responsibilities shall include ensuring
that all records, journals, and minutes of GSC meetings and other documents sent
to or received by the GSC are prepared and retained for review by DSS.

8.05. A Facility Security Officer (“FSO”) shall be appointed by the Corporation
and shall be the principal advisor to the GSC concerning the safeguarding of
classified information. The FSO’s responsibilities include the operational
oversight of the Corporation’s compliance, including that of its subsidiaries,
with the requirements of the NISPOM.

8.06. The members of the GSC shall exercise their best efforts to ensure that
the Corporation develops and implements a Technology Control Plan (“TCP”), which
shall be subject to approval by DSS. The GSC shall have authority to establish
the policy for the Corporation’s TCP. The TCP shall prescribe measures to
prevent unauthorized disclosure or export of controlled unclassified information
consistent with applicable U.S. laws and regulations.

 

12



--------------------------------------------------------------------------------

8.07. A Technology Control Officer (“TCO”) shall be appointed by the Corporation
and shall be the principal advisor to the GSC concerning the protection of
controlled unclassified information and other proprietary technology and data
subject to regulatory or contractual control by the U. S. Government. The TCO’s
responsibilities shall include the establishment and administration of all
intracompany procedures, including employee training programs to prevent the
unauthorized disclosure or export of controlled unclassified information, and to
ensure that the Corporation otherwise complies with the requirements of the ITAR
and the EAR.

8.08. Discussions of classified and controlled unclassified information by the
GSC shall be held in closed sessions and accurate minutes of such meetings shall
be kept and shall be made available only to such authorized individuals as are
so designated by the GSC.

8.09. Upon taking office, the GSC members, the FSO and the TCO shall be briefed
by a DSS representative on their responsibilities under the NISPOM and this
Agreement.

8.10. Each member of the GSC shall exercise his best efforts to ensure that all
provisions of this Agreement are carried out; that the Corporation’s Directors,
officers, and employees comply with the provisions of this Agreement; and that
DSS is advised of any known violation of, or known attempt to violate, any
provision of this Agreement, appropriate contract provisions regarding security,
U.S. export control laws and regulations, or the NISPOM.

8.11. Each member of the GSC shall execute for delivery to DSS, upon accepting
his appointment and thereafter at each annual meeting of the Corporation with
DSS as established by this Agreement, a certificate acknowledging: (i) the
protective security measures taken by the Corporation to implement this
Agreement; (ii) his agreement to be bound by, and acceptance of, his
responsibilities under this Agreement; and (iii) that the U.S. Government has
placed its reliance on him as a U.S. citizen and as the holder of a personnel
security clearance to exercise his best efforts to ensure compliance with the
matters set forth in this Agreement.

8.12. Electronic Communications. The GSC shall establish a written Electronic
Communications Plan (“ECP”) in accordance with the following:

a. The GSC shall establish policies and procedures and maintain such oversight
as is necessary to assure itself and DSS that electronic communications between
the Corporation, its subsidiaries, and the Affiliates do not disclose classified
or export controlled information without proper authorization and that
electronic communications are not used by the Affiliates to exert influence or
control over the Corporation’s business or management in a manner which could
adversely affect the performance of classified contracts.

b. As used in this Agreement, the term “electronic communications” is defined
broadly to mean any transfer of information, data, signs, signals, writing,
images, sounds, or intelligence of any nature including that transmitted in
whole or in part by wire, radio cable, or other like connection, or by
electromagnetic, photoelectronic, photooptical, eletronic, mechanical or other
device or system. Any such transfer may be oral, written or electronic and
includes any intercepted or recorded content however acquired and whether or not
intended for the recipient. Electronic communications shall also include the
temporary, intermediate storage incidental to the electronic transmission
thereof as well as any storage for purposes of backup protection. For
clarification, common devices used to transfer electronic communications as
defined in this Agreement include without limitation telephone, facsimile,
video, internet (including Voice over Internet Protocol, instant messaging and
any other web-based means), and electronic mail.

 

13



--------------------------------------------------------------------------------

c. The ECP must include a detailed network description and configuration diagram
that clearly shows all communications networks and delineates which networks
will be shared and which will be protected from foreign access by any
unauthorized person including without limitation, each of the Affiliates. The
systems description shall include all facilities used by the Corporation for the
transmission of electronic communications, as defined herein, including without
limitation, any computer equipment used for the electronic storage of such
communications. The network description shall address firewalls, physical and
logical access controls, remote administration, monitoring, maintenance,
separate e-mail retention, and the electrical and physical separation of systems
and servers, as appropriate.

8.13. Administrative Services Provided to the Corporation. The GSC shall ensure
that any administrative services provided by any of the Affiliates to the
Corporation do not circumvent the requirements of this Agreement. The
Corporation shall notify DSS and the GSC in advance of the proposed
administrative services to be provided to the Corporation (including its
subsidiaries and affiliates) by the Affiliates. Upon DSS’ confirmation that the
identified administrative services are acceptable, DSS shall issue an interim
approval for those services. Thereafter, the GSC shall certify in writing that
it is effectively monitoring the administrative services being provided, and
that said services do not allow the Affiliates to control or influence the
management or business of the Corporation in violation of this Agreement. The
initial GSC certification referenced in this Section shall be provided to DSS
within forty-five (45) calendar days of the execution of this Agreement, and
subsequent annual GSC certifications shall be included in the Corporation’s
annual report as provided in Section 9.02 below. The Affiliates shall not
provide any administrative services to the Corporation that have not been
reviewed and approved by DSS in accordance with Section 8.13.

a. The Corporation may provide administrative services to the Affiliates, so
long as the provision of such services does not circumvent the requirements of
this Agreement. The Corporation shall notify the GSC and DSS in advance of the
proposed administrative services to be provided by the Corporation to any
Affiliate. Upon DSS’ confirmation that the identified administrative services
are acceptable, DSS shall issue an interim approval for those services.
Thereafter, the GSC shall certify in writing that it is effectively monitoring
the administrative services being provided to any Affiliate and that such
services do not allow the Affiliate(s) to control or influence the management or
business of the Corporation in violation of this Agreement. The Corporation
shall not provide any administrative services to an Affiliate that have not been
reviewed and approved by DSS in accordance with this Section 8.13.a.

8.14. * * *

Article IX - Annual Review and Certification

9.01. Representatives of DSS, the Proxy Holders, other members of the GSC, the
FSO, the Corporation’s Chief Executive Officer (“CEO”) and Chief Financial
Officers, and the Shareholder shall meet annually to review the purpose and
effectiveness of this Agreement and to establish a common understanding of the
operating requirements and how they will be implemented. These meetings shall
include a discussion of the following:

a. whether this Agreement is working in a satisfactory manner;

 

14



--------------------------------------------------------------------------------

b. compliance or acts of noncompliance with this Agreement, the NISPOM, or other
applicable laws and regulations;

c. necessary guidance or assistance regarding problems or impediment associated
with the practical application or utility of this Agreement; and

d. whether security controls, practices or procedures warrant adjustment.

9.02. The CEO of the Corporation and the Chairman of the GSC shall jointly
submit to DSS one year from the effective date of this Agreement and annually
thereafter an implementation and compliance report. Such reports shall include
the following information:

a. detailed description of the manner in which the Corporation is carrying out
its obligations under this Agreement;

b. any changes to security procedures, implemented or proposed, and the reasons
for those changes;

c. a detailed description of any acts of noncompliance, whether inadvertent or
intentional, with a discussion of what steps were taken to prevent such acts
from occurring in the future;

d. any changes, or impending changes, to any of the Corporation’s management,
including the reasons for such changes;

e. a statement, as appropriate, that a review of the records concerning all
visits and communications between representatives of the Corporation and the
Affiliates has been accomplished and the records are in order;

f. a detailed chronological summary of all transfers of classified and/or
controlled unclassified information, if any, from the Corporation to the
Affiliates, complete with an explanation of the U.S. Government authorization
relied upon to effect such transfers. Copies of approved export licenses
covering the reporting period shall be appended to the report;

g. a list of the Corporation’s (including its cleared divisions and cleared
subsidiaries) current classified contracts and the percentage of income derived
from each such classified contract; and

h. any other issues that could have a bearing on the effectiveness or
implementation of this Agreement.

 

15



--------------------------------------------------------------------------------

Article X - Duty to Report Violations of this Agreement

10.01. The Parties agree to report promptly to DSS all instances in which the
terms and obligations of this Agreement may have been violated.

CONTACTS AND VISITS

Article XI - Regulated Meetings, Visits and Communications

11.01. The Parties agree to abide by the following procedures regarding
meetings, visits, and communications between the Corporation (including its
subsidiaries and affiliates) and the Affiliates:

a. The Proxy Holders shall schedule a meeting with the Shareholder once each
year or more frequently if all the Proxy Holders agree. Representatives of the
Corporation may attend these meetings if requested by the Proxy Holders. The
Proxy Holders may convene a meeting with the Shareholder at any time as long as
the agenda is limited to the matters described in Section 7.03 above. * * * For
any such meetings to be attended by Shareholder representatives, a written
agenda shall be prepared and submitted in advance to DSS for approval, and the
meeting shall not occur until the Proxy Holders receive the approval of DSS.
Classified and controlled unclassified information shall not be disclosed to the
Shareholder except as specifically authorized by applicable law or regulation.
Suggestions or requests by the Shareholder representatives present at these
meetings shall not be binding on the Proxy Holders or the Corporation. Minutes
of meetings in which Shareholder representatives are in attendance shall be
prepared and retained by the GSC for review by DSS.

b. All proposed visits to the Corporation and its subsidiaries by any person who
represents the Affiliates (including all directors, officers, employees,
representatives, and agents of each) and all proposed visits to the Affiliates
by any person who represents the Corporation or its subsidiaries (including all
directors, officers, employees, representatives, and agents of each) as well as
visits between such persons at other locations, must be approved in advance by a
Proxy Holder designated to act on such requests. All requests for such approval
shall be submitted in writing to the Corporation’s FSO for routing to the
designated Proxy Holder. Although strictly social contacts at other locations
between the Corporation’s personnel and any individual representing the
Affiliates are not prohibited, written reports of such visits must be submitted
after the fact to the FSO for filing with, and review by, the designated Proxy
Holder.

c. A written request for approval of a visit must be submitted to the FSO no
less than seven (7) calendar days prior to the date of the proposed visit. If
any unforeseen exigency precludes compliance with this requirement, such request
may be communicated via telephone or other electronic means to the FSO and
promptly confirmed in writing. The exact purpose and justification for the visit
must be set forth in detail sufficient to make a reasonable and prudent
evaluation of the proposed visit. Each proposed visit must be individually
justified and a separate approval request must be submitted for each.
Representatives of DoD shall have the right to be present and to monitor all
visits described in Section 11.01.b above, no matter where they occur.

 

16



--------------------------------------------------------------------------------

d. Upon receipt of a written request for approval of a visit, the FSO will
promptly relay the information to the designated Proxy Holder, who, as soon as
possible after being so advised, will indicate approval or disapproval of the
request telephonically or by other expeditious means to the visiting parties.
Such approval or disapproval will be promptly confirmed in writing. The GSC
shall review periodically the records of any proposed and consummated visits
that have occurred since the last review to ensure proper adherence to approved
procedures and to verify that sufficient and proper justification was furnished.

11.02. Visits and other communications between the Corporation, its
subsidiaries, and the Affiliates on such commercial matters as proposed
contracts, subcontracts, joint ventures, partnerships, and teaming arrangements
shall be approved in advance by a majority of the Proxy Holders.

11.03. Nothing in this Agreement shall be construed to prevent the Corporation
from supplying to the Shareholder financial data relating to the financial
condition and financial operations of the Corporation. The Corporation shall
also respond in writing through the Proxy Holders to written questions that the
Shareholder may have concerning information contained in such reports. The Proxy
Holders and the Shareholder shall engage in discussions to determine the format
of such reporting. The format must be acceptable to DSS. * * *

11.04. A chronological file of all documentation associated with meetings,
visitations and communications, together with appropriate approvals or
disapprovals and reports, required pursuant to this Article XI, shall be
maintained by the GSC for review by DSS.

Article XII - DoD Remedies

12.01. DoD reserves the right to impose any security safeguard not expressly
contained in this Agreement that it believes is necessary to ensure that
unauthorized access by the Affiliates to classified and controlled unclassified
information is effectively precluded.

12.02. Nothing contained in this Agreement shall limit or affect the authority
of a U.S. Government Agency to deny or revoke the Corporation’s access to
classified and controlled unclassified information under that Agency’s
jurisdiction if it determines that U.S. national security so requires.

12.03. The Parties hereby assent and agree that the U.S. Government has the
right, obligation and authority to require any or all of the following remedies
in the event of a material breach of this Agreement:

a. the novation of the Corporation’s classified contracts to another company
qualified to perform such contracts under the NISPOM. The costs of such novation
to a qualified successor-in-interest will be borne by the Corporation;

b. the termination of any classified contracts being performed by the
Corporation or any of its subsidiaries and the denial of new classified
contracts for the Corporation or any of its subsidiaries;

c. the revocation of the Corporation’s facility security clearance; and

 

17



--------------------------------------------------------------------------------

d. the suspension and/or debarment of the Corporation from participation in all
U.S. Government contracts, in accordance with the provisions of the Federal
Acquisition Regulations.

12.04. Nothing in this Agreement limits the right of the U.S. Government to
pursue criminal sanctions against the Corporation, the Shareholder, any
Affiliate, or any director, officer, employee, representative, or agent of any
of these companies, for violations of the criminal laws of the United States in
connection with their performance of any of the obligations imposed by this
Agreement, including but not limited to, any violations of the False Statements
Act, 18 U.S.C. § 287, or of federal criminal statutes pertaining to the
unauthorized disclosure of classified information.

ADMINISTRATION

Article XIII - Grant of Proxy, Restrictive Legend and Sale of Stock

13.01. The Shareholder hereby appoints the Proxy Holders as its proxies, to have
all rights, powers and authority to exercise all voting rights with respect to
the Shares, subject to the terms and conditions set forth in this Agreement.

13.02. It is the essence of this Agreement that none of the rights, powers and
authority which this Agreement confers on the Proxy Holders may be terminated at
any time or in any manner other than as provided in this Agreement.

13.03. Concurrent with the execution and delivery of this Agreement, the
Shareholder shall annotate all certificates representing the Shares with the
legend set out below to reflect that the Shares are subject to a proxy which is
terminable only at such time or times, and in such manners, as are provided in
this Agreement:

The shares represented by this certificate are subject to a Proxy Agreement
dated                         , under which the owner of these Shares has
granted to the Proxy Holders named therein, and to their successors, those
voting rights with respect to the shares represented hereby that are set forth
in said Agreement, which rights are terminable only at such time or times, and
in such manner as are provided in said agreement. The purpose of said Agreement
is to meet the requirements of the Department of Defense so that the facility
security clearances of the Corporation may be continued.

13.04. All certificates representing the Shares shall be deposited with the
Proxy Holders in trust for the Shareholder and made available for review by DSS
and the Shareholder. Receipts for such certificates shall be provided to the
Shareholder.

13.05. If additional Shares of the Corporation are issued to the Shareholder, it
shall be a condition of such issuance that the Shareholder execute a
supplemental Proxy Agreement containing the same terms and conditions set forth
in this Agreement, appointing the current Proxy Holders as its proxies to
exercise all voting rights with respect to such shares. The certificates for
such shares shall be annotated in the same manner as provided in Section 13.03
above.

 

18



--------------------------------------------------------------------------------

13.06. Nothing in this Agreement shall restrict the right of the Shareholder or
any successor owner of the Shares from selling, transferring, pledging or
otherwise encumbering, all the Shares, or a portion thereof, subject to the
terms and conditions of this Agreement, as appropriate, and the aforementioned
restrictive legend shall not purport nor be construed to limit any owner’s
ability to effect any such sale, transfer or encumbrance. However, DSS shall be
advised in writing of any proposed sale of the Shares or assets of the
Corporation prior to the execution of any sales agreement. Conversely, the Proxy
Holders shall not have the power to sell, transfer or pledge or otherwise
encumber the Shares, * * *.

Article XIV - Dividends

14.01. During the term of this Agreement, the Shareholder, or its successor,
shall be entitled from time to time to receive from the Proxy Holders payments
equal to cash dividends, if any, collected by or for the account of the Proxy
Holders upon the Shares.

14.02. In the event the Proxy Holders receive any shares as a dividend upon the
Shares, the Proxy Holders shall accept such shares.

Article XV - Notices

15.01. All notices required or permitted to be given to the Parties to this
Agreement shall be given by mailing the same in a sealed, post-paid envelope,
via registered or certified mail, or by sending the same by courier or
facsimile, addressed to the addressees shown below, or to such other addressees
as the Parties may designate from time to time:

 

For the Ultimate Shareholders:    Phillip DeZwirek    Yonge-Eglinton Centre   
2300 Yonge Street    P.O. Box 2408, Suite 1710    Toronto, Ontario M4P 1E4   
Canada    Jason DeZwirek    Yonge-Eglinton Centre    2300 Yonge Street    P.O.
Box 2408, Suite 1710    Toronto, Ontario M4P 1E4    Canada For the Shareholder:
   API Technologies Corp.    c/o Phillip DeZwirek    Yonge-Eglinton Centre   
2300 Yonge Street    P.O. Box 2408, Suite 1710    Toronto, Ontario M4P 1E4   
Canada

 

19



--------------------------------------------------------------------------------

For the Corporation:    Steve Pudles    API Defense USA, Inc.    345 Pomroys
Drive    Windber, PA 15963 For DSS:    Director, Industrial Policy and Programs
   Defense Security Service    Department of Defense    1340 Braddock Place   
Alexandria, VA 22314

Article XVI - Inconsistencies with Other Documents

16.01. In the event that any resolution, regulation or bylaw of any of the
Parties to the Agreement is found to be inconsistent with any provision of this
Agreement, the terms of this Agreement shall control.

Article XVII - Governing Law and Construction

17.01. This Agreement shall be construed so as to comply with all applicable
U.S. laws, regulations, and Executive Orders except that, to the extent not
inconsistent with the rights of the United States hereunder, the laws of the
State of Delaware shall apply to questions concerning the rights, powers, and
duties of the Corporation, the Parent Corporation, and the Ultimate Shareholders
under, or by virtue of, this Agreement.

17.02. In all instances consistent with the context, nouns and pronouns of any
gender shall be construed to include the other gender.

Article XVIII - Termination, Amendment and Interpretations of the Agreement

18.01. After five (5) years from the effective date of this Agreement, if this
Agreement is not otherwise terminated pursuant to Section 18.02 below, this
Agreement shall continue in successive thirty (30) day periods until such time
as the Parties execute a revised, restated or alternative agreement effectively
mitigating FOCI at the Corporation. The Shareholder and the Corporation jointly
shall notify DSS no later than ninety (90) days prior to the running of the five
(5) year term with a proposed revised, restated or alternative agreement and
shall include with such proposal a detailed description of the foreign
ownership, control or influence. The Parties agree to negotiate a revised,
restated or alternative agreement in conformance with U.S. Government industrial
security policy in good faith and to use best efforts to execute such agreement
expeditiously.

18.02. This Agreement may only be terminated by DSS as follows:

a. in the event of a sale of the business or all of the Shares of the
Corporation to a company or person not under FOCI;

b. when the existence of this Agreement is no longer necessary to maintain a
facility security clearance for the Corporation;

 

20



--------------------------------------------------------------------------------

c. when the continuation of a facility security clearance for the Corporation is
no longer necessary;

d. when there has been a breach of this Agreement that requires it to be
terminated, or when DoD otherwise determines that termination is in the national
interest;

e. when the Shareholder and the Corporation for any reason and at any time,
petition DSS to terminate this Agreement; however, DSS has the right to receive
full disclosure of the reason or reasons therefor, and has the right to
determine, in its sole discretion, whether such petition should be granted; or

f. for any reason upon or following the date that is five (5) years from the
effective date of this Agreement.

18.03. If DoD determines that this Agreement should be terminated for any
reason, DSS shall provide the Corporation and the Shareholder with thirty
(30) days written advance notice of its intent and the reasons therefor.

18.04. DoD may only refuse to terminate this Agreement when its continuation is
necessary in the interest of the national security of the United States.

18.05. This Agreement may be amended by an agreement in writing executed by all
Parties.

18.06. The Proxy Holders are authorized to consult with the Shareholder
concerning any proposed amendments to, or termination of, this Agreement.
Documentation concerning such consultations shall be prepared and retained by
the Proxy Holders for review by DSS.

18.07. The Parties to this Agreement agree that any questions concerning the
interpretation of this Agreement or whether a proposed activity is permitted
hereunder, shall be referred to DSS, and that DoD shall serve as final
arbiter/interpreter of such matters; provided that DSS shall not require the
Shareholder or the Ultimate Shareholders to violate requirements of the
applicable securities laws, rules or regulations, or Delaware law.

Article XIX - Actions Upon Termination of this Agreement

19.01. Upon termination of this Agreement in any manner provided herein, the
restrictive legend affixed to the certificates representing the Shares will be
removed.

19.02. DSS shall furnish the Corporation and the Shareholder with written notice
of the termination of this Agreement.

19.03. Upon termination of this Agreement, all further obligations or duties of
the Proxy Holders under this Agreement shall cease.

 

21



--------------------------------------------------------------------------------

Article XX - Place of Filing

20.01. Upon execution and until the termination of this Agreement, one original
counterpart shall be filed at the principal office of the Corporation, located
in Windber, Pennsylvania.

Article XXI - Integration

21.01. This Agreement embodies the entire understanding of the Parties with
respect to the subject matter herein and supersedes all prior negotiations,
understandings and agreements, whether written, oral, or implied.

EXECUTION

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of such counterparts shall together constitute
but one and the same instrument. The Parties to this Agreement are entitled to
retain an executed counterpart of this Agreement.

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement which
shall not become effective until duly executed by the DoD.

 

 

    By:  

/s/ Stephen Pudles

Signature of Witness     Name:       Title:         FOR API DEFENSE USA, INC.

 

    By:  

/s/ Phillip DeZwirek

Signature of Witness     Name:       Title:         FOR API TECHNOLOGIES CORP.

 

    By:  

/s/ Phillip DeZwirek

Signature of Witness/Date       Phillip DeZwirek

 

    By:  

/s/ Jason DeZwirek

Signature of Witness/Date       Jason DeZwirek

 

    By:  

/s/ Robert T. Conway, Jr.

Signature of Witness       Robert T. Conway, Jr.       PROXY HOLDER

 

    By:  

/s/ Kenneth L. Fisher

Signature of Witness       Kenneth L. Fisher       PROXY HOLDER

 

22



--------------------------------------------------------------------------------

 

    By:  

/s/ Richard D. Hearney

Signature of Witness       Richard D. Hearney       PROXY HOLDER

 

    By:  

/s/ Drew R. Winneberger

Effective Date       Drew R. Winneberger (Date of DSS Signature)       Director,
Industrial Policy and Programs       Defense Security Service       FOR THE
DEPARTMENT OF DEFENSE

 

23



--------------------------------------------------------------------------------

PROXY AGREEMENT

WITH RESPECT TO CAPITAL STOCK

OF

API DEFENSE USA, INC.

ATTACHMENT A

LIST OF AFFILIATES OF API TECHNOLOGIES CORP.

API Nanotronics Holdings Corp.

Pace Technology, Inc.

API Nanofabrication and Research Corporation



--------------------------------------------------------------------------------

PROXY AGREEMENT

WITH RESPECT TO CAPITAL STOCK

OF

API DEFENSE USA, INC.

ATTACHMENT B

LIST OF INVESTORS

GMP Diversified Alpha Master Fund Ltd.

Goodman & Company, Investment Counsel Ltd.

Harvey Sandler Revocable Trust



--------------------------------------------------------------------------------

API DEFENSE USA, INC.

PROXY HOLDER CERTIFICATE

Pursuant to the provisions of the National Industrial Security Program Operating
Manual, DoD 5220.22-M, and the proposed Proxy Agreement among API Defense USA,
Inc., API Technologies Corp., certain shareholders, each of whom owns or
controls five percent or more of the voting shares of API Technologies Corp.,
the Department of Defense, and the Proxy Holders for the stock of API Defense
USA, Inc., under which I will be one of the Proxy Holders, the following
assurances are provided:

1. I am a United States citizen currently residing within the continental United
States, capable of assuming full responsibility for voting the stock of API
Defense USA, Inc., and exercising the management prerogative relating thereto in
such a way as to ensure that API Technologies Corp. and its affiliates will be
effectively insulated from API Defense USA, Inc., the cleared facility, and any
of its cleared subsidiaries.

2. I agree to be processed for a personnel security clearance to the same level
as the API Defense USA, Inc. facility clearance. I understand that my personnel
clearance must be maintained while serving as a Proxy Holder for API Defense
USA, Inc.

3. I am a completely disinterested individual with no prior involvement with API
Defense USA, Inc., including any of its subsidiaries, or API Technologies Corp.,
including any of its affiliates.

4. I fully understand the functions and the responsibilities of a Proxy Holder
under the proposed Proxy Agreement, and I am willing to accept those
responsibilities.

 

Signed:  

 

Name:     Dated:  

 

 

 

Witness:  

 



--------------------------------------------------------------------------------

API DEFENSE USA, INC.

GOVERNMENT SECURITY COMMITTEE MEMBER CERTIFICATE

By execution of this Certificate, I acknowledge the protective security measures
that have been taken by API Defense USA, Inc. through resolutions dated
                    , to implement the Proxy Agreement (“Agreement”), copies of
which are attached.

I further acknowledge that the United States Government has placed its reliance
on me as a United States citizen and as a holder of a personnel security
clearance to exercise all appropriate aspects of the Agreement; to assure that
members of the API Defense USA, Inc. Board of Directors, officers,
representatives, agents and employees comply with the provisions of the
Agreement; and to assure that the Defense Security Service is advised of any
violation of, or attempt to violate, any undertaking in the Agreement,
appropriate contract provisions regarding security, or the National Industrial
Security Program Operating Manual, DoD 5220.22-M, of which I am aware.

 

Dated:  

 

 

Signature:  

 

Name:  